DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species rejection in the reply filed on 7/13/22 is acknowledged.  The traversal is on the ground(s) that is not reasonable and does not create a burden.  This is not found persuasive for the following reasons. As a starting point Examiner notes that the restriction was based on the species and arguing that the independent claims “only differ as to form” is not persuasive. Furthermore and related to the previous sentence, arguing the species share technical features is not persuasive because as in view of the combination of art in the restriction the shared features are known and thus not “special technical features” and lack unity a posteriori. Examiner notes applicants themselves point out a difference, some of the species as being the injection of signals. The inclusion of an additional structure, injection of a reference signal, and the where the injection is from in some species vs. others provides multiple differences between the species thus this is also not persuasive. 
Applicants have elected Fig. 1 with traverse, Examiner disagrees with Applicants assessment of what reads on Fig. 1 as Applicants appear to be including claims that include elements not presented through the discussion or the actual fig. related to elected species I. Claims 16-19, 25-28, 30-32 and 34-35 are considered to read on this species and the other claims have been withdrawn: 20-24, 29, 33. Examiner notes that claim 19 is included in the elected claims because the reference signal in one interpretation is recited as being from “internally naturally-generated signal” see [0030] in the alternative interpretations they would be explicitly related to species II and III as the injected/provided signal. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-19, 25-28, 30-32 and 34-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite variations of obtaining the impedance variable and later doing so as a modulation of a reference/ECG signal without sufficiently disclosing how this is done. The specification recites a functional intent, to determine a impedance variable, without disclosing how the intent is achieved. To phrase this in another way the specification says it can be done without sufficiently disclosing how it is done. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan (Xina Quan et al., US 20200305740) hereinafter Quan in view of Chung (Wan Chung, US 20140213882) hereinafter Chung.
 Regarding claim 16, an interpretation of Quan discloses an apparatus comprising: 
a displacement current sensor configured to measure for a subject one or more sensed electrical signals ([0060], [0062]-[0063]), wherein the displacement current sensor comprises at least one electrode (214 Fig. 2D, [0063]); and 
circuitry configured to process the one or more sensed electrical signals from the displacement current sensor to obtain a variable impedance signal caused by an arterial pulse wave ([0060], [0062]- [0063]).
An interpretation of Quan may not explicitly disclose circuitry configured to obtain an electrocardiogram signal. 
However, in the same field of endeavor (medical devices), Chung teaches analogous circuitry configured to obtain an electrocardiogram signal ([0056]-[0057]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing elements of Quan to include obtaining an electrocardiogram through a material as recited in Chung as it gathers a stable electrocardiogram quickly in such a way that reduces noise stabilization time and reduces the possibility of static electricity ([0027]-[0028]).

Claim Rejections - 35 USC § 103
Claim(s) 16-19, 30-32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Mahdi (Abdulhussain E. Mahdi et al., New displacement current sensor for contactless detection of bio-activity related signals, Sensors and Actuators A: Physical, Volume 222, 2015, Pages 176-183, https://doi.org/10.1016/j.sna.2014.11.019., viewed on 10/28/22) hereinafter Mahdi. Alternatively, under 35 U.S.C. 103 as being unpatentable over Mahdi in view of Quan. 
Regarding claim 16, an interpretation of Quan discloses an apparatus comprising: 
a displacement current sensor configured to measure for a subject one or more sensed electrical signals ([0060], [0062]-[0063], [0095]), wherein the displacement current sensor comprises at least one electrode (214 Fig. 2D, [0051], [0063]); and 
circuitry configured to process the one or more sensed electrical signals from the displacement current sensor to obtain a variable impedance signal caused by an arterial pulse wave ([0044], [0048], [0060], [0062]-[0063], [0095] see also [0049]).
An interpretation of Quan may not explicitly disclose circuitry configured to obtain an electrocardiogram signal. 
However, in the same field of endeavor (medical devices), Mahdi teaches circuitry configured to obtain an electrocardiogram signal (1. Introduction Section including “results obtained using the sensor for detecting ECG and EMG signals”, 2. Sensor Design and Construction, 3.1. Detection of the heart’s bio-activity related signals, Fig. 2; The reference discloses the circuitry for measuring of ECG signal through using a capacitive electrode and displacement current). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include the circuitry for measuring an ECG as recited in Madhi because it provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  
	
	Examiner notes the above rejection could alternatively be written Mahdi in view of Quan, applying the sections recited from Mahdi including 2. Sensor Design and Construction and Fig. 2 to show the sensor comprising an electrode and circuitry to measure ECG but does not explicitly disclose variable impedance signal caused by an arterial pulse wave. However, to obtain a variable impedance signal caused by an arterial pulse wave is recited by Quan by the cited portions above. Furthermore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Mahdi using a sensor including an electrode, spacer/dielectric/insulator between the electrode and skin, and circuitry for monitoring physiological signals to include the obtaining the variable pulse wave as recited in Quan for the purpose of allowing the user to monitor physiological changes to the their pulse-waveforms ([0003]) in a way which avoids or mitigates risks such as infection or other complications of invasive pulse wave measurement ([0053]). 

 Regarding claim 17, an interpretation of Quan further discloses wherein the at least one electrode is configured to be positioned adjacent the subject's skin and comprises electrical insulation for insulating the at least one electrode from the subject's skin ([0004], [0051], [0063]-[0064], Fig. 2D see also [0008]-[0009], [0038], [0046], [0053], [0057]-[0058], [0060], Figs. 6B-6C).

 Regarding claim 18, an interpretation of Quan further discloses wherein the apparatus is configured to be worn by the subject ([0053] including “an apparatus including a wearable apparatus including a sensor circuit that is non-invasive”, [0063], Figs. 2D, 6B-6C see also [0008]-[0009], [0038], [0046]).

 Regarding claim 19, an interpretation of Quan further discloses to measure the variable impedance signal caused by an arterial pulse wave as a modulation of a reference signal ([0039] including “electric field modulations attributable to hemodynamic or pulse-wave events.”, [0044], [0048], [0060], [0062]-[0063], [0095] see also [0049]).

Regarding claim 30, an interpretation of Quan discloses processing to get the impedance signal, and Mahdi discloses processing to obtain the ECG signal (see the rejection of claim 16). an interpretation of Quan may not explicitly disclose wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. 
However, in the same field of endeavor (medical devices), Quan in view of Madhi teaches wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. In at least one interpretation the signals are both gathered off of the “electric fields” the changes of impedance are reflected in this signal as disclosed by Quan and the ECG signals also represented by these signals (see the cited portions in the rejection of claim 16), assuming the signals are occurring at the same time they would be gathered “substantially simultaneously” as they both stem from the same reading. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include gathering the ECG substantially simultaneous as because the signals both stem from the same gathered electrical signal and gathering an ECG signal as recited in Madhi because gathering the ECG in this way provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  

 Regarding claim 31, an interpretation of Quan discloses a method comprising: 
using a displacement current sensor configured to sense, for a subject, one or more electrical signals ([0060], [0062]-[0063], [0095]), wherein the displacement current sensor comprises at least one electrode (214 Fig. 2D, [0051], [0063]); and 
processing the one or more sensed electrical signals from the displacement current sensor to obtain a variable impedance signal caused by an arterial pulse wave ([0044], [0048], [0060], [0062]-[0063], [0095] see also [0049]).

An interpretation of Quan may not explicitly disclose circuitry configured to obtain an electrocardiogram signal. 
However, in the same field of endeavor (medical devices), Mahdi teaches circuitry configured to obtain an electrocardiogram signal (1. Introduction Section including “results obtained using the sensor for detecting ECG and EMG signals”, 2. Sensor Design and Construction, 3.1. Detection of the heart’s bio-activity related signals, Fig. 2; The reference discloses the circuitry for measuring of ECG signal through using a capacitive electrode and displacement current). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include the circuitry for measuring an ECG as recited in Madhi because it provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  
Examiner notes the above rejection could alternatively be written Mahdi in view of Quan, applying the sections recited from Mahdi including 2. Sensor Design and Construction and Fig. 2 to show the sensor comprising an electrode and circuitry to measure ECG but does not explicitly disclose variable impedance signal caused by an arterial pulse wave. However, to obtain a variable impedance signal caused by an arterial pulse wave is recited by Quan by the cited portions above. Furthermore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Mahdi using a sensor including an electrode, spacer/dieletric/insulator between the electrode and skin, and circuitry for monitoring physiological signals to include the obtaining the variable pulse wave as recited in Quan for the purpose of allowing the user to monitor physiological changes to the their pulse-waveforms ([0003]) in a way which avoids or mitigates risks such as infection or other complications of invasive pulse wave measurement ([0053]).

Regarding claim 32, an interpretation of Quan discloses processing to get the impedance signal, and Mahdi discloses processing to obtain the ECG signal (see the rejection of claim 16). an interpretation of Quan may not explicitly disclose wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. 
However, in the same field of endeavor (medical devices), Quan in view of Madhi teaches wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. In at least one interpretation the signals are both gathered off of the “electric fields” the changes of impedance are reflected in this signal as disclosed by Quan and the ECG signals also represented by these signals (see the cited portions in the rejection of claim 16), assuming the signals are occurring at the same time they would be gathered “substantially simultaneously” as they both stem from the same reading. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include gathering the ECG substantially simultaneous as because the signals both stem from the same gathered electrical signal and gathering an ECG signal as recited in Madhi because gathering the ECG in this way provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  

 Regarding claim 34, an interpretation of Quan discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing ([0118]) at least the following: 
using a displacement current sensor configured to sense, for a subject, one or more electrical signals ([0060], [0062]-[0063], [0095]), wherein the displacement current sensor comprises at least one electrode (214 Fig. 2D, [0051], [0063]); and 
processing the one or more sensed electrical signals from the displacement current sensor to obtain a variable impedance signal caused by an arterial pulse wave ([0044], [0048], [0060], [0062]-[0063], [0095] see also [0049]).

An interpretation of Quan may not explicitly disclose circuitry configured to obtain an electrocardiogram signal. 
However, in the same field of endeavor (medical devices), Mahdi teaches circuitry configured to obtain an electrocardiogram signal (1. Introduction Section including “results obtained using the sensor for detecting ECG and EMG signals”, 2. Sensor Design and Construction, 3.1. Detection of the heart’s bio-activity related signals, Fig. 2; The reference discloses the circuitry for measuring of ECG signal through using a capacitive electrode and displacement current). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include the circuitry for measuring an ECG as recited in Madhi because it provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  
Examiner notes the above rejection could alternatively be written Mahdi in view of Quan, applying the sections recited from Mahdi including 2. Sensor Design and Construction and Fig. 2 to show the sensor comprising an electrode and circuitry to measure ECG but does not explicitly disclose variable impedance signal caused by an arterial pulse wave. However, to obtain a variable impedance signal caused by an arterial pulse wave is recited by Quan by the cited portions above. Furthermore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Mahdi using a sensor including an electrode, spacer/dieletric/insulator between the electrode and skin, and circuitry for monitoring physiological signals to include the obtaining the variable pulse wave as recited in Quan for the purpose of allowing the user to monitor physiological changes to the their pulse-waveforms ([0003]) in a way which avoids or mitigates risks such as infection or other complications of invasive pulse wave measurement ([0053]).

Regarding claim 35, an interpretation of Quan discloses processing to get the impedance signal, and Mahdi discloses processing to obtain the ECG signal (see the rejection of claim 16). an interpretation of Quan may not explicitly disclose wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. 
However, in the same field of endeavor (medical devices), Quan in view of Madhi teaches wherein the electrocardiogram signal and the variable impedance signal are obtained substantially simultaneously. In at least one interpretation the signals are both gathered off of the “electric fields” the changes of impedance are reflected in this signal as disclosed by Quan and the ECG signals also represented by these signals (see the cited portions in the rejection of claim 16), assuming the signals are occurring at the same time they would be gathered “substantially simultaneously” as they both stem from the same reading. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of Quan using a sensor including an electrode, spacer/dieletric between the electrode and skin, and circuitry for monitoring physiological signals to include gathering the ECG substantially simultaneous as because the signals both stem from the same gathered electrical signal and gathering an ECG signal as recited in Madhi because gathering the ECG in this way provides a low noise, high sensitivity sensor overcoming the disadvantages of skin irritation and discomfort in order to monitor the ECG physiological activity (Introduction Section). Furthermore, it is combining prior art elements according to known methods to yield predictable results; in this case the combining of gathering of two types of data which use the same electrode with dielectric elements with processing as recited in the respective references to yield the predictable result of obtaining both the variable impedance signal and the ECG signal.  

Prior Art Note
Prior art is not currently applied to claims 25-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Examiner notes that capacitive electrodes (using “displacement currents”) to determine ECG have been around since at least 1969 (and patented since 1970 see US 3500823) as shown by A. Lopez et al., "Capacitive electrocardiographic and bioelectric electrodes", IEEE Transactions on Biomedical Engineering, vol. 16, pp. 299-300, 1969. https://ieeexplore.ieee.org/document/4502613, viewed on 10/28/22; C. J. Harland et al 2002 Meas. Sci. Technol. 13 163, https://iopscience.iop.org/article/10.1088/0957-0233/13/2/304/meta, viewed on 10/28/22; R. J. Prance et al 2007 J. Phys.: Conf. Ser. 76 012025, https://iopscience.iop.org/article/10.1088/1742-6596/76/1/012025/meta, viewed on 10/28/22; C. J. Harland et al 2003 Meas. Sci. Technol. 14 923, https://iopscience.iop.org/article/10.1088/0957-0233/14/7/305, viewed on 10/28/22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 November 2022